DETAILED ACTION
Remarks
This office action is in response to the application filled on 6/21/2019. Claims 1-31 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
The submitted claims looks like a direct machine translation into English from another language. There are many direct machine translation errors which made claims difficult to understand.
For example claim 1 recites "a shadow mode course of travel corresponding to actualization of the shadow mode autonomous guidance of the drive system” which seems to be "a shadow mode course of travel corresponding to activation/implementation of the shadow mode autonomous guidance of the drive system”.
Examiner suggest to correct machine translation errors throughout the claims and submit claims in proper idiomatic English.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “augmented course of travel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for conducting shadow mode autonomous guidance”, in claim 1

[0030] of PGPUB of submitted specification describe that control system 26 is determining and executing the autonomous vehicle operations.
[0031] of PGPUB of submitted specification describe that control system 26 include a processor 30, a memory 32 and communication circuitry 34.
So for the examination purposes it is interpreted that control system is the means for conducting shadow mode autonomous guidance.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-31 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1 (and similarly claim 18, 23 and 28), which recites “impose an artificial perception”, the specification lacks written description as to how this is achieved. The submitted specification does not describe how artificial perception is imposed during image augmentation. It is also not shown how exactly the shadow mode path is being generated in order to compare to the actual course or where the shadow mode path is being calculated.  For the examination purposes the claim limitation is interpreted as, path prediction in shadow mode is done by augmenting the captured images.
Dependent claim(s) 2-17 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Dependent claim(s) 19-22 is/are also rejected because they do not resolve their parent (claim 18’s) deficiencies. 
Dependent claim(s) 24-27 is/are also rejected because they do not resolve their parent (claim 23’s) deficiencies. 
Dependent claim(s) 29-31 is/are also rejected because they do not resolve their parent (claim 28’s) deficiencies. 
Regarding claim 4 (and similarly claim 20), which recites “the augmenting of the at least one captured image includes estimating image augmentation corresponding to actualization of the shadow mode autonomous guidance”, the specification lacks written description. The submitted specification does not describe any special meaning of “estimating image augmentation. For the examination purposes, the claim is interpreted as captured images are augmented roughly for the implementation of the shadow mode autonomous guidance.
Regarding claim 23 (and similarly claim 29), which recites “augmented course of travel”, the specification lacks written description as to how this is achieved. The submitted specification does not describe augmented course of travel. Submitted specification does not describe difference or similarity between shadow mode course of travel and augmented course of travel. It is also not shown how exactly the shadow mode path is being generated in order to compare to the actual course or where the shadow mode path is being calculated. For the examination purposes, shadow mode course and augmented course of travel is interpreted as same course.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 1-17, 25 and 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, which recites “for determining at least one revision of the instructions” there is lack of antecedent basis. It is unclear and indefinite since there is no instructions mentioned previously on claim 1. 
Dependent claim(s) 2-17 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Regarding claim 2, which recites “for executing instructions stored on a memory”, is not clear. It is not clear from the recited claim language which instruction is referring, is it the instructions mentioned in claim 1 or different instructions than claim 1.
Regarding claim 25, which recites “guide the autonomous vehicle beyond the lane marking”, there is lack of antecedent basis. It is unclear and indefinite since there is no lane marking mentioned previously. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by US 2020/0257301 (“Wiser”).
Regarding claim 28, as best understood in view of indefiniteness rejection explained above, Wiser discloses a method of training an autonomous transportation vehicle control system (see fig 10, where  future path of a vehicle is shown through graphical illustration. see also fig 8, where a method of providing a trained system is shown; see also [0124], where “System 100 may provide inputs (e.g., control signals) to one or more of throttling system 220”; see also [0191], where “The road 1020 is an arbitrary road, and images from the road 1020 may or may not have been used in the training of the system (e.g., a neural network, deep learning system, etc. .).”; see also [0203], where “In some embodiments, in addition to processing images of an environment ahead of a vehicle navigating a road for training a system (e.g., a neural network, deep learning system, etc.) to estimate a future path of a vehicle based on images and/or processing images of an environment ahead of a vehicle navigating a road using a trained system to estimate a future path of the vehicle, a confidence level may be provided in the training phase or used in the navigation phase which uses the trained system.”), comprising: 
capturing one or more images by an image capture apparatus (see [0076], where “In some embodiments, image acquisition unit 120 may include one or more image capture devices (e.g., cameras), such as image capture device 122, image capture device 124, and image capture device 126.”; see also [0128], where “system 100 may provide a variety of features , 
augmenting at least one of the captured images to impose an artificial perception (see [0392], where “Navigation by Augmented Path Prediction”; see also [0341], where “a database augmenting that of the first scheme with precise vehicle position, vehicle orientation and image pixel depth using Light Detection and Ranging (LIDAR) measurements may be used to accurately match world positions in different drives. Feature point descriptors may then be computed at the image region corresponding to these world points at different viewpoints and drive times.”; see also [0395], where “the presently disclosed systems may be capable of analyzing one or more captured images and generating a planned trajectory for the host vehicle…For example, where the system identifies multiple potential and valid paths that could be taken by the host vehicle, the system may be forced to decide which of the paths is most appropriate for the host vehicle. An image representing a fork in the road may have a few correct answers for possible, valid routes, but only one of the available paths may be correct or best for a specific drive or for reaching a desired destination.”; See also [0214], where “Using the collected information, sparse map 1900 may be generated and distributed (e.g., for local storage or via on-the-fly data transmission) for use in navigating one or more autonomous vehicles. Map generation may not end upon initial generation of the map, however. As will be discussed in greater detail in other sections, sparse map 1900 may be continuously or periodically updated based on data collected from vehicles as those vehicles continue to traverse roadways included in sparse map 1900.”; A database (e.g. updated sparse map by adding more objects) is created by augmenting the captured image. Analyzing the captured images a suitable/correct/updated path is generated. See also [0151], [0255], [0270], [0291], [0300] and [0436].), and 
determining at least one revision of a set of instructions for conducting autonomous operations according to the artificial perception (see [0167], where “At step 572, processing unit 110 may update the vehicle path constructed at step 570.”; see also [0183], where “updating the weights of the trained system according to results of the loss function (block 860).”; based on the current data the path constructed by the control system previously is updated. see also [0214], where “sparse map 1900 may be continuously or periodically updated based on data collected from vehicles as those vehicles continue to traverse roadways included in sparse map 1900.”; see also [0270], where “The server may distribute updates to the model or the updated model to vehicles for providing autonomous navigation.”; see also [0277], where “Server 2330 may transmit the model or the updated portion of the model to one or more of autonomous vehicles 2305-2325 traveling on road segment 2300 or any other updating the target trajectories interpreted as revision to the instruction of travel.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 14-18, 20-23, 25-27 and 29-31 and is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0257301 (“Wiser”), and further in view of US 2013/0144521 (“Mathieu”). 
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Wiser discloses an autonomous transportation vehicle (see fig 2A, where an autonomous vehicle 200 is shown; see also [0128], where “system 100 may provide a variety of features related to autonomous driving and/or driver assist technology.”; see also [0157], where “Processing unit 110 may use the safety model to define a context in which system 100 may execute autonomous control of vehicle 200 in a safe manner.”) comprising: 
a vehicle base including a chassis and a drive system, the drive system comprising a steering system for providing lateral steering adjustment of the vehicle base (see [0072],  and a drive train coupled with the chassis to provide propulsion of the vehicle base (see also [0124], where “As indicated in FIG. 2F, vehicle 200 may include throttling system 220, braking system 230, and steering system 240. System 100 may provide inputs (e.g., control signals) to one or more of throttling system 220, braking system 230, and steering system 240 over one or more data links (e.g., any wired and/ or wireless link or links for transmitting data). For example, based on analysis of images acquired by image capture devices 122, 124, and/or 126, system 100 may provide control signals to one or more of throttling system 220, braking system 230, and steering system 240 to navigate vehicle 200 (e.g., by causing an acceleration, a turn, a lane shift, etc.).”; see also [0093], where “processing unit 110 may be included on vehicle 200 either integrated with or separate from an engine control unit (ECU) of the vehicle.”); 
an image capture device coupled with the vehicle base to capture images during operation of the autonomous transportation vehicle (see [0076], where “In some embodiments, image acquisition unit 120 may include one or more image capture devices (e.g., cameras), such as image capture device 122, image capture device 124, and image capture device 126.”; see also [0128], where “system 100 may provide a variety of features related to autonomous driving and/or driver assist technology. For example, system 100 may analyze image data, position data (e.g., GPS location information), map data, speed data, and/or data ; and 
means for conducting shadow mode autonomous guidance of the guidance system including generating simulated autonomous guidance of the drive system while a human driver conducts actual guidance of the drive system (see [0304], where “Vehicle 2305 may include a navigation system 2800 configured for providing navigation guidance for vehicle 2305 to travel on a road (e.g., road segment 2300)… Vehicle 2305 shown in FIG. 28 may be an autonomous vehicle, and the navigation system 2800 may be used for providing navigation guidance for autonomous driving. Alternatively, vehicle 2305 may also be a non-autonomous, human-controlled vehicle, and navigation system 2800 may still be used for providing navigation guidance.”; see also [0306], where “The navigation information transmitted from vehicle 2305 to server 2330 may be used by server 2330 to generate and/or update an autonomous vehicle road navigation model, which may be transmitted back from server 2330 to vehicle 2305 for providing autonomous navigation guidance for vehicle 2305.”; see also [0309], where “The at least one processor 2815 of the hub vehicle may transmit the autonomous vehicle road navigation model or the update to the model to other vehicles for providing autonomous navigation guidance.”; see also [0277], where “The autonomous vehicle road navigation model may be used by the autonomous vehicles in autonomously navigating along the common road segment 2300.”; see also [0290], where “The autonomous vehicle road navigation model may include a plurality of target trajectories each associated with a separate lane of the common road segment 2300.”; navigation system 2800 is providing autonomous navigation guidance to the vehicle 2305 by generating an autonomous vehicle road navigation model. This navigation guidance is also been used by a human controlled vehicle.  Navigation system 2800 corresponds to means for conducting shadow mode autonomous guidance. Autonomous road navigation model corresponds to simulated autonomous guidance of the vehicle. For the examination purposes, this limitation was interpreted as the control system of the vehicle is generating an autonomous guidance for driving the vehicle while the vehicle is controlled by a human driver. The human driver may or may not follow the generated guidance.), 
for determining shadow mode autonomous guidance operations (see [0290], where “Processor 2520 may determine a target trajectory along the common road segment 2300 based on the clustered vehicle trajectories for each of the different clusters.”; see also [0293], where “FIG. 27 illustrates a process of clustering vehicle trajectories associated with vehicles 2305-2325 for determining a target trajectory for the common road segment (e.g., road segment 2300). The target trajectory or a plurality of target trajectories determined from the clustering process may be included in the autonomous vehicle road navigation model or sparse map 1900.”; see also [0250], where “In some embodiments, the disclosed systems and methods may construct a road model for autonomous vehicle navigation.”; see also [0256], where “The disclosed systems and methods may enable autonomous vehicle navigation (e.g., steering control) with low footprint models, which may be collected by the autonomous vehicles themselves without the aid of expensive surveying equipment.”; system is determining autonomous guidance operation (e.g. steering control).), 
for receiving one or more captured images from the image capture device indicating an actual course of travel of the autonomous transportation vehicle (see [0184], where “The , 
for augmenting at least one of the one or more captured images to impose an artificial perception of a shadow mode course of travel corresponding to actualization of the shadow mode autonomous guidance of the drive system (see [0392], where “Navigation by Augmented Path Prediction”; see also [0341], where “a database augmenting that of the first scheme with precise vehicle position, vehicle orientation and image pixel depth using Light Detection and Ranging (LIDAR) measurements may be used to accurately match world positions in different drives. Feature point descriptors may then be computed at the image region A database (e.g. updated sparse map by adding more objects) is created by augmenting the captured image. Analyzing the captured images a suitable/correct/updated path is generated. See also [0151], [0255], [0270], [0291], [0300] and [0436].), 
for determining at least one revision to the instructions (see [0167], where “At step 572, processing unit 110 may update the vehicle path constructed at step 570.”; see also [0183], where “updating the weights of the trained system according to results of the loss function (block 860).”; based on the current data the path constructed by the control system previously is updated. see also [0214], where “sparse map 1900 may be continuously or periodically updated based on data collected from vehicles as those vehicles continue to traverse roadways included in sparse map 1900.”; see also [0270], where “The server may distribute updates to the model or the updated model to vehicles for providing autonomous navigation.”; see also [0277], where “Server 2330 may transmit the model or the updated portion of the model to one or more of autonomous vehicles 2305-2325 traveling on road segment 2300 or any other autonomous vehicles that travel on road segment at a later time for updating an existing autonomous vehicle road navigation model provided in a navigation system of the vehicles.”; see also [0291], where “The target trajectories included in the road model or sparse map may be continuously updated (e.g., averaged) with new trajectories received from other vehicles.”; updating the target trajectories interpreted as revision to the instruction of travel.).
Wiser does not disclose the following limitations:
for determining a remedial course of travel for returning to the actual course of travel from the shadow mode course of travel, and 
for determining at least one revision to the instructions based on the remedial course of travel.
However Mathieu discloses a method to display optimum driving path based on the operating environment of the vehicle, wherein
for determining a remedial course of travel for returning to the actual course of travel from the shadow mode course of travel (see fig 3 and 4, where a head-up display is projecting an ideal driving path and a tactical driving path. 340 is ideal driving path and 330 is tactical driving path; Tactical driving path corresponds to remedial course of travel. Ideal driving path corresponds to actual course of travel. see also [0020], where “a tactical driving path can be determined recommending to the driver a path that the source vehicle actually take based upon a current position of the source vehicle with respect to the road surface. For example, if the source vehicle is a car width outside of the ideal driving path going into a curved section, a tactical driving path can follow an ideal driving path around the curve, gradually merging with the ideal driving path through the curve until it merges at or near the end of the curved section.”; see also [0026-27]), and 
for determining at least one revision to the instructions based on the remedial course of travel (see also [0027], where “Tactical driving path 330 is projected with a relatively heavy graphic, providing a recommended line for the driver to follow,… Ideal driving path 340 is simultaneously projected, in one embodiment, with a relatively lighter graphic, providing reference to for the driver of the ideal driving path while being subdued in comparison to the .
Because both Wiser and Mathieu are in the same field of endeavor of vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wiser to incorporate the teachings of Mathieu by including the above feature, for determining a remedial course of travel for returning to the actual course of travel from the shadow mode course of travel, and for determining at least one revision to the instructions based on the remedial course of travel, for improving the autonomous driving considering the surrounding situation and displaying the updated route on the screen.
Regarding claim 2, as best understood in view of indefiniteness rejection explained above, Wiser further discloses an autonomous transportation vehicle, wherein the means includes a control system including at least one processor for executing instructions stored on a memory for providing functionality of the means (see fig 4, where a memory configured to store instructions for performing one or more operations is shown. see [0140], where “FIG. 4 is an exemplary functional block diagram of memory 140 and/or 150, which may be stored/programmed with instructions for performing one or more operations consistent with the disclosed embodiments.”; [0124], where “FIG. 2F is a diagrammatic representation of exemplary vehicle control systems”; see also [0141], where “application processor 180 and/or .
Regarding claim 4, as best understood in view of indefiniteness rejection explained above, Wiser further discloses an autonomous transportation vehicle, wherein the augmenting of the at least one captured image includes estimating image augmentation corresponding to actualization of the shadow mode autonomous guidance of the drive system from the perspective of the image capture device according to the at least one captured image (see [0392], where “Navigation by Augmented Path Prediction”; see also [0395], where “the presently disclosed systems may be capable of analyzing one or more captured images and generating a planned trajectory for the host vehicle…For example, where the system identifies multiple potential and valid paths that could be taken by the host vehicle, the system may be forced to decide which of the paths is most appropriate for the host vehicle. An image representing a fork in the road may have a few correct answers for possible, valid routes, but only one of the available paths may be correct or best for a specific drive or for reaching a desired destination.”; see also fig 15A-B, where 1524 is the future path, 1510 and 1520 are captured images. A route/path is generated by augmenting the captured image.).
Regarding claim 5, Wiser further discloses an autonomous transportation vehicle, wherein the augmenting of the at least one capture image includes generating augmented image data based on the estimated image augmentation (see [0341], where “a database augmenting that of the first scheme with precise vehicle position, vehicle orientation and image pixel depth using Light Detection and Ranging (LIDAR) measurements may be used to accurately match world positions in different drives. Feature point descriptors may then be computed at a data base in created by augmenting the captured images.).
Regarding claim 6,  Wiser further discloses an autonomous transportation vehicle, wherein the instructions from at least a portion of a neural network (see [0183], where “Resuming the description of FIG. 8, a system (e.g., a neural network, deep learning system, etc.) can be trained to provide, given an image, a future path for a vehicle navigating a road ahead of a respective present location of the vehicle (block 830)… and updating the weights of the trained system according to results of the loss function (block 860).”; see also [0203], [0214] and [0393]).
Regarding claim 14, Wiser further discloses an autonomous transportation vehicle, wherein the image capture device includes a video capture device and the one or more images include video frames (see [0261], where “The stitching may be enabled by computing a six degree ego motion model, using the videos and/or images captured by the camera, data from the inertial sensors that reflect the motions of the vehicle, and the host vehicle velocity signal.”; see also [0079], where “Such processors may include video inputs for receiving image data from multiple image sensors and may also include video out capabilities.”).
Regarding claim 15, Wiser further discloses an autonomous transportation vehicle, wherein the one or more captured images includes a first captured image corresponding to a first time and a second captured image corresponding to a second time (see fig 9A-C, where a vehicle traveling along a route and capturing images at different locations at different times are shown. images are illustrated by cone e.g. 930, 954 etc. see also [0181], where “In the examples, shown in FIGS. 9A-9C, the images captured by the camera onboard the vehicle 910 , and configuration to augment at least one of the one or more captured images includes augmenting the first captured image to impose an artificial perception of the shadow mode course of travel corresponding to actualization of the shadow mode autonomous guidance of the drive system at the second time (see [0183], where “Training the system (block 830) can include: providing the first plurality of training images as input to a trained system (block 840); at each iteration of the training, computing a loss function based on a respective provisional future path that was estimated by a current state of weights of the trained system and a respective pre-stored path (block 850); and updating the weights of the trained system according to results of the loss function (block 860).”; see also [0392], where “Navigation by Augmented Path Prediction”; see also [0320], where “In other words, the reconstructed route or trajectory may be modified based on the sensed data”; see also [0304]. Control system is providing navigation guidance based on captured images at various locations along the route by performing augmented path prediction. The image captured at first location (or first time) is inputted to the trained system and output a path/route. Then image captured at second location (second time) is inputted to the system and output an updated route. The route is modified based on the sensed data (e.g. captured images).).
Regarding claim 16, Wiser further discloses an autonomous transportation vehicle, wherein configuration to augment at least one of the one or more captured images includes augmenting the second captured image to impose another artificial perception of the shadow mode course of travel corresponding to actualization of the shadow mode autonomous guidance of the drive system at a third time (see fig 9A-C, where a vehicle traveling along a route and capturing images at different locations at different times (first, second, third times) are shown. Images are illustrated by cone e.g. 930, 954 etc. The system is updating the route continuously based on the captured images. see also [0181], where “In the examples, shown in FIGS. 9A-9C, the images captured by the camera onboard the vehicle 910 are images of an environment ahead of the vehicle 910 navigating the road 920.”; see also [0182], where “As is shown in FIG. 9C, as the vehicle 910 travels along the road 920, the camera captures a plurality of images, represented by cones 951-954. One or more images can be captured for each of the locations 941-947 or only for some of the recorded locations,”; see also fig 5E, block 572, update the vehicle path; see also [0265], where “The server may distribute the updated model or the updates to the vehicles for providing autonomous vehicle navigation.”; see also [0277], where “Server 2330 may generate the autonomous vehicle road navigation model or a portion of the model (e.g., an updated portion) based on a plurality of trajectories determined based on the crowd sourced navigation data.”).
Regarding claim 17, Wiser further discloses an autonomous transportation vehicle, wherein (see [0392], where “Navigation by Augmented Path Prediction”; see also [0341], where “a database augmenting that of the first scheme with precise vehicle position, A route/path or updated route/path is generated by augmenting the captured image.).
Wiser does not disclose the following limitation:
wherein the remedial course of travel includes a course of travel for returning to the actual course of travel.
However Mathieu further discloses a method to display optimum driving path based on the operating environment of the vehicle, wherein
the remedial course of travel includes a course of travel for returning to the actual course of travel (see fig 3 and 4, where a head-up display is projecting an ideal driving path and a tactical driving path. 340 is ideal driving path and 330 is tactical driving path; Tactical driving path corresponds to remedial course of travel. Ideal driving path corresponds to actual course of travel. see also [0020], where “a tactical driving path can be determined recommending to the  is projected with a relatively heavy graphic, providing a recommended line for the driver to follow,… Ideal driving path 340 is simultaneously projected, in one embodiment, with a relatively lighter graphic, providing reference to for the driver of the ideal driving path while being subdued in comparison to the tactical driving path 330 providing a current recommended driving path.”; see also [0020], where “In the alternative, the EVS can modify the driving path for any of the factors that affect the driving path, such as closed course conditions. If the source vehicle is not currently aligned with the ideal driving path, the driver can see where the ideal driving path is located and adjust the source vehicle toward the ideal driving path.”; see also [0034]).
Because both Wiser and Mathieu are in the same field of endeavor of vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wiser to incorporate the teachings of Mathieu by including the above feature, the remedial course of travel includes a course of travel for returning to the actual course of travel, for improving the autonomous driving considering the surrounding situation and displaying the updated route on the screen.
Regarding claim 18, as best understood in view of indefiniteness rejection explained above, Wiser further discloses a method of operating an autonomous transportation vehicle the method comprising: 
operating a control system to conduct shadow mode autonomous guidance of the autonomous transportation vehicle as a simulated autonomous guidance of the autonomous transportation vehicle while a human driver conducts actual guidance of the autonomous transportation vehicle (see [0304], where “Vehicle 2305 may include a navigation system 2800 configured for providing navigation guidance for vehicle 2305 to travel on a road (e.g., road segment 2300)… Vehicle 2305 shown in FIG. 28 may be an autonomous vehicle, and the navigation system 2800 may be used for providing navigation guidance for autonomous driving. Alternatively, vehicle 2305 may also be a non-autonomous, human-controlled vehicle, and navigation system 2800 may still be used for providing navigation guidance.”; see also [0306], where “The navigation information transmitted from vehicle 2305 to server 2330 may be used navigation system 2800 is providing autonomous navigation guidance to the vehicle 2305 by generating an autonomous vehicle road navigation model. This navigation guidance is also been used by a human controlled vehicle.  Navigation system 2800 corresponds to means for conducting shadow mode autonomous guidance. Autonomous road navigation model corresponds to simulated autonomous guidance of the vehicle. For the examination purposes, this limitation was interpreted as the control system of the vehicle is generating an autonomous guidance for driving the vehicle while the vehicle is controlled by a human driver. The human driver may or may not follow the generated guidance.); 
capturing one or more images during actual guidance of the autonomous transportation vehicle indicating an actual course of travel of the autonomous transportation vehicle (see [0076], where “In some embodiments, image acquisition unit 120 may include one or more image capture devices (e.g., cameras), such as image capture device 122, image capture device 124, and image capture device 126.”; see also [0128], where “system 100 may ; 
augmenting at least one of the captured images to impose an artificial perception of a shadow mode course of travel of the autonomous transportation vehicle corresponding to actualization of the shadow mode autonomous guidance of the autonomous transportation vehicle (see [0392], where “Navigation by Augmented Path Prediction”; see also [0341], where “a database augmenting that of the first scheme with precise vehicle position, vehicle orientation and image pixel depth using Light Detection and Ranging (LIDAR) measurements may be used to accurately match world positions in different drives. Feature point descriptors may then be computed at the image region corresponding to these world points at different viewpoints and drive times.”; see also [0395], where “the presently disclosed systems may be capable of analyzing one or more captured images and generating a planned trajectory for the host vehicle…For example, where the system identifies multiple potential and valid paths that could be taken by the host vehicle, the system may be forced to decide which of the paths is most appropriate for the host vehicle. An image representing a fork in the road may have a few correct answers for possible, valid routes, but only one of the available paths may be correct or best for a specific drive or for reaching a desired destination.”; See also [0214], where “Using the collected information, sparse map 1900 may be generated and distributed (e.g., for local storage or via on-the-fly data transmission) for use in navigating one or more autonomous vehicles. Map generation may not end upon initial generation of the map, however. As will be discussed in greater detail in other sections, sparse map 1900 may be continuously or periodically updated based on data collected from vehicles as those vehicles continue to traverse roadways included in sparse map 1900.”; See also [0247], where “For example, the server may generate or update an already generated sparse map 1900 to include trajectories that may be more suitable or safer for autonomous driving under the detected environmental conditions. The update of sparse map 1900 based on environmental conditions may be A database (e.g. updated sparse map by adding more objects) is created by augmenting the captured image. Analyzing the captured images a suitable/correct/updated path is generated. See also [0151], [0255], [0270], [0291], [0300] and [0436].); 

developing at least one revision of instructions stored on a memory for execution by a processor to conduct shadow mode autonomous guidance of the autonomous transportation vehicle (see [0167], where “At step 572, processing unit 110 may update the vehicle path constructed at step 570.”; see also [0183], where “updating the weights of the trained system according to results of the loss function (block 860).”; based on the current data the path constructed by the control system previously is updated. see also [0214], where “sparse map 1900 may be continuously or periodically updated based on data collected from vehicles as those vehicles continue to traverse roadways included in sparse map 1900.”; see also [0270], where “The server may distribute updates to the model or the updated model to vehicles for providing autonomous navigation.”; see also [0277], where “Server 2330 may transmit the model or the updated portion of the model to one or more of autonomous updating the target trajectories interpreted as revision to the instruction of travel.).
Wiser does not disclose the following limitations:
determining a remedial course of guidance for returning to the actual course of travel from the shadow mode course of travel; and 
developing at least one revision of instructions … based on the remedial course of guidance.
However Mathieu further discloses a method to display optimum driving path based on the operating environment of the vehicle, wherein
determining a remedial course of guidance for returning to the actual course of travel from the shadow mode course of travel (see fig 3 and 4, where a head-up display is projecting an ideal driving path and a tactical driving path. 340 is ideal driving path and 330 is tactical driving path; Tactical driving path corresponds to remedial course of travel. Ideal driving path corresponds to actual course of travel. see also [0020], where “a tactical driving path can be determined recommending to the driver a path that the source vehicle actually take based upon a current position of the source vehicle with respect to the road surface. For example, if the source vehicle is a car width outside of the ideal driving path going into a curved section, a tactical driving path can follow an ideal driving path around the curve, gradually merging with , and 
developing at least one revision of instructions … based on the remedial course of guidance (see also [0027], where “Tactical driving path 330 is projected with a relatively heavy graphic, providing a recommended line for the driver to follow,… Ideal driving path 340 is simultaneously projected, in one embodiment, with a relatively lighter graphic, providing reference to for the driver of the ideal driving path while being subdued in comparison to the tactical driving path 330 providing a current recommended driving path.”; see also [0020], where “In the alternative, the EVS can modify the driving path for any of the factors that affect the driving path, such as closed course conditions. If the source vehicle is not currently aligned with the ideal driving path, the driver can see where the ideal driving path is located and adjust the source vehicle toward the ideal driving path.”; see also [0034]).
Because both Wiser and Mathieu are in the same field of endeavor of vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wiser to incorporate the teachings of Mathieu by including the above feature, determining a remedial course of guidance for returning to the actual course of travel from the shadow mode course of travel; and developing at least one revision of instructions … based on the remedial course of guidance, for improving the autonomous driving considering the surrounding situation and displaying the updated route on the screen.
Regarding claim 20, as best understood in view of indefiniteness rejection explained above, Wiser further discloses a method, wherein augmenting the at least one captured image includes estimating image augmentation corresponding to actualization of the shadow mode autonomous guidance operations from the perspective of the image capture device according to the at least one captured image (see [0392], where “Navigation by Augmented Path Prediction”; see also [0395], where “the presently disclosed systems may be capable of analyzing one or more captured images and generating a planned trajectory for the host vehicle…For example, where the system identifies multiple potential and valid paths that could be taken by the host vehicle, the system may be forced to decide which of the paths is most appropriate for the host vehicle. An image representing a fork in the road may have a few correct answers for possible, valid routes, but only one of the available paths may be correct or best for a specific drive or for reaching a desired destination.”; see also fig 15A-B, where 1524 is the future path, 1510 and 1520 are captured images. A route/path generated by augmenting the captured image.).
Regarding claim 21, Wiser further discloses a method, wherein augmenting the at least one capture image includes generating augmented image data based on the estimated image augmentation (see [0341], where “a database augmenting that of the first scheme with precise vehicle position, vehicle orientation and image pixel depth using Light Detection and Ranging (LIDAR) measurements may be used to accurately match world positions in different drives. Feature point descriptors may then be computed at the image region corresponding to these world points at different viewpoints and drive times.”; a database is created by augmenting the captured image).
Regarding claim 22, Wiser further discloses a method, wherein the instructions from at least a portion of a neural network and revising the instructions includes training the neural network (see [0183], where “Resuming the description of FIG. 8, a system (e.g., a neural network, deep learning system, etc.) can be trained to provide, given an image, a future path for a vehicle navigating a road ahead of a respective present location of the vehicle (block 830)… and updating the weights of the trained system according to results of the loss function (block 860).”; see also [0203], [0214] and [0393]).
Regarding claim 23, as best understood in view of indefiniteness rejection explained above, Wiser further discloses an autonomous transportation vehicle (see fig 2A, where an autonomous vehicle 200 is shown; see also [0128], where “system 100 may provide a variety of features related to autonomous driving and/or driver assist technology.”; see also [0157], where “Processing unit 110 may use the safety model to define a context in which system 100 may execute autonomous control of vehicle 200 in a safe manner.”), comprising: 
a vehicle base including a chassis and a drive system, the drive system comprising a lateral guidance apparatus for providing steering of the vehicle base (see [0072], where “Autonomous vehicles may also include vehicles that control only some aspects of vehicle navigation, such as steering (e.g., to maintain a vehicle course between vehicle lane constraints), but may leave other aspects to the driver (e.g., braking). In some cases, autonomous vehicles may handle some or all aspects of braking, speed control, and/or steering of the vehicle.”) and a drive train coupled with the chassis to provide propulsion to the vehicle base (see also [0124], where “As indicated in FIG. 2F, vehicle 200 may include throttling system 220, braking system 230, and steering system 240. System 100 may provide inputs (e.g., control signals) to one or more of throttling system 220, braking system 230, and steering system 240 over one or more data links (e.g., any wired and/ or wireless link or links for transmitting data). ; 
an image capture device coupled with the vehicle base to capture images during operation of the autonomous transportation vehicle (see [0076], where “In some embodiments, image acquisition unit 120 may include one or more image capture devices (e.g., cameras), such as image capture device 122, image capture device 124, and image capture device 126.”; see also [0128], where “system 100 may provide a variety of features related to autonomous driving and/or driver assist technology. For example, system 100 may analyze image data, position data (e.g., GPS location information), map data, speed data, and/or data from sensors included in vehicle 200. System 100 may collect the data for analysis from, for example, image acquisition unit 120, position sensor 130, and other sensors.”); and 
a control system for providing autonomous guidance of the drive system (see [0304], where “Vehicle 2305 may include a navigation system 2800 configured for providing navigation guidance for vehicle 2305 to travel on a road (e.g., road segment 2300)… Vehicle 2305 shown in FIG. 28 may be an autonomous vehicle, and the navigation system 2800 may be used for providing navigation guidance for autonomous driving. Alternatively, vehicle 2305 may also be a non-autonomous, human-controlled vehicle, and navigation system 2800 may still be used for providing navigation guidance.”; see also [0306], where “The navigation information navigation system 2800 is providing autonomous navigation guidance to the vehicle 2305 by generating an autonomous vehicle road navigation model. This navigation guidance is also been used by a human controlled vehicle.  Navigation system 2800 corresponds to means for conducting shadow mode autonomous guidance. Autonomous road navigation model corresponds to simulated autonomous guidance of the vehicle. For the examination purposes, this limitation was interpreted as the control system of the vehicle is generating an autonomous guidance for driving the vehicle while the vehicle is controlled by a human driver. The human driver may or may not follow the generated guidance.), 
the control system including at least one processor for executing instructions stored on a memory for conducting drive system operations autonomously (see [0290], where “Processor 2520 may determine a target trajectory along the common road segment 2300 based on the clustered vehicle trajectories for each of the different clusters.”; see also [0293],  system is determining autonomous guidance operation (e.g. steering control).), 
wherein the control system is configured to receive one or more images from the image capture device indicating an actual course of travel of the autonomous transportation vehicle (see [0184], where “The location of the vehicle on the road can be the actual location of the vehicle on the road during the session when the image was captured,”; see [0301], where “For localization of an autonomous vehicle, the disclosed systems and methods may use an extended Kalman filter. The location of the vehicle may be determined based on three dimensional position data and/or three dimensional orientation data, prediction of future location ahead of vehicle's current location by integration of ego motion.”; see also [0306], where “The at least one processor 2815 may be programmed to receive, from camera 122, at least one environmental image associated with vehicle 2305. The at least one processor 2815 may analyze the at least one environmental image to determine navigation information related to the vehicle 2305. The navigation information may include a trajectory related to the travel of ,
 to augment at least one of the one or more images to impose an artificial perception of an augmented course of travel of the autonomous transportation vehicle (see [0392], where “Navigation by Augmented Path Prediction”; see also [0341], where “a database augmenting that of the first scheme with precise vehicle position, vehicle orientation and image pixel depth using Light Detection and Ranging (LIDAR) measurements may be used to accurately match world positions in different drives. Feature point descriptors may then be computed at the image region corresponding to these world points at different viewpoints and drive times.”; see also [0395], where “the presently disclosed systems may be capable of analyzing one or more captured images and generating a planned trajectory for the host vehicle…For example, where the system identifies multiple potential and valid paths that could be taken by the host vehicle, the system may be forced to decide which of the paths is most appropriate for the host vehicle. An image representing a fork in the road may have a few correct answers for possible, valid routes, but only one of the available paths may be correct or best for a specific drive or for reaching a desired destination.”; See also [0214], where “Using the collected information, sparse map 1900 may be generated and distributed (e.g., for local storage or via on-the-fly data transmission) for use in navigating one or more autonomous vehicles. Map generation may not end upon initial generation of the map, however. As will be discussed in greater detail in other A database (e.g. updated sparse map by adding more objects) is created by augmenting the captured image. Analyzing the captured images a suitable/correct/updated path is generated. See also [0151], [0255], [0270], [0291], [0300] and [0436].), 

to determine at least revision of the instructions (see [0167], where “At step 572, processing unit 110 may update the vehicle path constructed at step 570.”; see also [0183], where “updating the weights of the trained system according to results of the loss function (block 860).”; based on the current data the path constructed by the control system previously is updated. see also [0214], where “sparse map 1900 may be continuously or periodically updated based on data collected from vehicles as those vehicles continue to updating the target trajectories interpreted as revision to the instruction of travel.).
Wiser does not disclose the following limitations:
to determine a remedial course of travel for returning to the actual course of travel from the augmented course of travel, and 
to determine at least revision of the instructions based on the remedial course of travel.
However Mathieu further discloses a method to display optimum driving path based on the operating environment of the vehicle, wherein
to determine a remedial course of travel for returning to the actual course of travel from the augmented course of travel (see fig 3 and 4, where a head-up display is projecting an ideal driving path and a tactical driving path. 340 is ideal driving path and 330 is tactical driving path; Tactical driving path corresponds to remedial course of travel. Ideal driving path corresponds to actual course of travel. see also [0020], where “a tactical driving path can be , and 
to determine at least revision of the instructions based on the remedial course of travel (see also [0027], where “Tactical driving path 330 is projected with a relatively heavy graphic, providing a recommended line for the driver to follow,… Ideal driving path 340 is simultaneously projected, in one embodiment, with a relatively lighter graphic, providing reference to for the driver of the ideal driving path while being subdued in comparison to the tactical driving path 330 providing a current recommended driving path.”; see also [0020], where “In the alternative, the EVS can modify the driving path for any of the factors that affect the driving path, such as closed course conditions. If the source vehicle is not currently aligned with the ideal driving path, the driver can see where the ideal driving path is located and adjust the source vehicle toward the ideal driving path.”; see also [0034]).
Because both Wiser and Mathieu are in the same field of endeavor of vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wiser to incorporate the teachings of Mathieu by including the above feature, to determine a remedial course of travel for returning to the actual course of travel from the augmented course of travel, and to determine at least revision of the instructions based on the remedial course of travel, for 
Regarding claim 25, as best understood in view of indefiniteness rejection explained above, Wiser further discloses an autonomous transportation vehicle, wherein configuration to augment the at least one image includes augmenting the at least one image to have hazardous conditions including steering to guide the autonomous transportation vehicle beyond the lane markings of a roadway on which the autonomous transportation vehicle operates as within the artificial perception (See [0284], where “In some embodiments, each data point 2410 may be associated with data related to landmarks (e.g., size, location, and identification information of landmarks) and/or road signature profiles (e.g., road geometry, road roughness profile, road curvature profile, road width profile). In some embodiments, some data points 2410 may be associated with data related to landmarks, and others may be associated with data related to road signature profiles.”; see also [0305], where “The road profile sensor 2830 may include different types of devices for measuring different types of road profile, such as road surface roughness, road width, road elevation, road curvature, etc…. In some embodiment, the road profile sensor 2830 may include a device configured to measure the road curvature. For example, a camera (e.g., camera 122 or another camera) may be used to capture images of the road showing road curvatures. Vehicle 2305 may use such images to detect road curvatures.”; see also [0397], where “In additional cases, for example, where intersections, merge lanes, road curves, exit lanes, traffic circles, road junctions, unmarked road segments, road segments with obscured edges, multiple intersecting roads in close proximity, etc. may be identifiable in one or more captured images, it may be more difficult for the system from the captured images road conditions e.g. curvature, lanes etc. are identified and path of the vehicle (guide the vehicle) is selected based on the road conditions. Wiser discloses a system that include road curvature, slope, elevation etc. for projecting navigation. Road curvature/slope/elevation are interpreted as hazardous conditions.).
Regarding claim 26, as best understood in view of indefiniteness rejection explained above, Wiser further discloses an autonomous transportation vehicle, wherein configuration to augment the at least one image includes augmenting the at least one image to have hazardous conditions including steering to guide the autonomous transportation vehicle to have yaw out of parallel with lane markings of a roadway on which the autonomous transportation vehicle operates as within the artificial perception (Per submitted specification, yaw of vehicle being out-of-parallel with lane marker is when vehicle is shifted leftward/rightward by couple degrees from the perspective of the image captured device. Which means vehicle is not straight, vehicle is tilted/inclined (see at least fig 5A-D and [0044] of PGPUB of submitted specification). See Wiser [0155], where “The projection may be characterized Wiser discloses a system that include road curvature, slope, elevation etc. for projecting navigation. Vehicle is tilted/inclined when it encounters road curvature/slope/elevation.).
Regarding claim 27, Wiser further discloses an autonomous transportation vehicle, wherein the instructions from at least a portion of a neural network (see [0183], where “Resuming the description of FIG. 8, a system (e.g., a neural network, deep learning system, etc.) can be trained to provide, given an image, a future path for a vehicle navigating a road ahead of a respective present location of the vehicle (block 830)… and updating the weights of the trained system according to results of the loss function (block 860).”; see also [0203], [0214] and [0393]).
Regarding claim 29, as best understood in view of indefiniteness rejection explained above, Wiser further discloses a method, (see [0392], where “Navigation by Augmented Path Prediction”; see also [0341], where “a database augmenting that of the first scheme with precise vehicle position, vehicle orientation and image pixel depth using Light Detection and Ranging (LIDAR) measurements may be used to accurately match world positions in different drives. Feature point descriptors may then be computed at the image region corresponding to these world points at different viewpoints and drive times.”; see also [0395], where “the presently disclosed systems may be capable of analyzing one or more captured images and generating a planned trajectory for the host vehicle…For example, where the system identifies multiple potential and valid paths that could be taken by the host vehicle, the system may be forced to decide which of the paths is most appropriate for the host vehicle. An image representing a fork in the road may have a few correct answers for possible, valid routes, but only one of the available paths may be correct or best for a specific drive or for reaching a desired destination.”; see also fig 15A-B, where 1524 is the future path, 1510 and 1520 are captured images. A database is created by augmenting the captured image. Analyzing the captured images a suitable/correct path is generated. And the system is continuously capturing images and augmentation of the captured images.).
Wiser does not disclose the following limitation:
determining a remedial course of travel for returning to an actual course of travel.
However Mathieu further discloses a method to display optimum driving path based on the operating environment of the vehicle, wherein
determining a remedial course of travel for returning to the actual course of travel (see fig 3 and 4, where a head-up display is projecting an ideal driving path and a tactical driving path. 340 is ideal driving path and 330 is tactical driving path; Tactical driving path corresponds to remedial course of travel. Ideal driving path corresponds to actual course of travel. see also [0020], where “a tactical driving path can be determined recommending to the driver a path that the source vehicle actually take based upon a current position of the source vehicle with respect to the road surface. For example, if the source vehicle is a car width outside of the ideal driving path going into a curved section, a tactical driving path can follow an ideal driving path around the curve, gradually merging with the ideal driving path through the curve until it merges at or near the end of the curved section.”; see also [0026-27]). 
Because both Wiser and Mathieu are in the same field of endeavor of vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wiser to incorporate the teachings of Mathieu by including the above feature, determining a remedial course of travel for returning to an actual course of travel, for improving the autonomous driving considering the surrounding situation and displaying the updated route on the screen.
Regarding claim 30, Wiser further discloses a method wherein revising includes revising the set of instructions  (see [0167], where “At step 572, processing unit 110 may update the vehicle path constructed at step 570.”; see also [0183], where “updating the weights of the trained system according to results of the loss function (block 860).”; based on the current data the path constructed by the control system previously is updated. see also [0214], where “sparse map 1900 may be continuously or periodically updated based on data collected from vehicles as those vehicles continue to traverse roadways included in sparse map 1900.”; see also [0270], where “The server may distribute updates to the model or the updated model to vehicles for providing autonomous navigation.”; see also [0277], where “Server 2330 may transmit the model or the updated portion of the model to one or more of autonomous vehicles 2305-2325 traveling on road segment 2300 or any other autonomous vehicles that travel on road segment at a later time for updating an existing autonomous vehicle road navigation model provided in a navigation system of the vehicles.”; see also [0291], where “The target trajectories included in the road model or sparse map may be continuously updated (e.g., averaged) with new trajectories received from other vehicles.”; updating the target trajectories interpreted as revision to the instruction of travel.).
Wiser does not disclose the following limitation:
revising the set of instructions based on the remedial course of travel.
However Mathieu further discloses a method to display optimum driving path based on the operating environment of the vehicle, wherein
revising the set of instructions based on the remedial course of travel (see fig 3 and 4, where a head-up display is projecting an ideal driving path and a tactical driving path. 340 is ideal driving path and 330 is tactical driving path; Tactical driving path corresponds to remedial course of travel. Ideal driving path corresponds to actual course of travel. see also [0020], where “a tactical driving path can be determined recommending to the driver a path that the source vehicle actually take based upon a current position of the source vehicle with respect to the  is projected with a relatively heavy graphic, providing a recommended line for the driver to follow,… Ideal driving path 340 is simultaneously projected, in one embodiment, with a relatively lighter graphic, providing reference to for the driver of the ideal driving path while being subdued in comparison to the tactical driving path 330 providing a current recommended driving path.”; see also [0020], where “In the alternative, the EVS can modify the driving path for any of the factors that affect the driving path, such as closed course conditions. If the source vehicle is not currently aligned with the ideal driving path, the driver can see where the ideal driving path is located and adjust the source vehicle toward the ideal driving path.”; see also [0034]).
Because both Wiser and Mathieu are in the same field of endeavor of vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wiser to incorporate the teachings of Mathieu by including the above feature, revising the set of instructions based on the remedial course of travel, for improving the autonomous driving considering the surrounding situation and displaying the updated route on the screen.
Regarding claim 31, Wiser further discloses a method, wherein revising the set of instructions comprises training a neural network formed at least in part by the set of instructions (see [0183], where “Resuming the description of FIG. 8, a system (e.g., a neural network, deep learning system, etc.) can be trained to provide, given an image, a future path .

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0257301 (“Wiser”), and in view of US 2013/0144521 (“Mathieu”), as applied to claim 1 above, and further in view of US 2019/0113927 (“Englard”). 
Regarding claim 7, Wiser does not disclose the following limitation:
the remedial course of travel for returning to the actual course of travel from the shadow mode course of travel includes operation of the drive system to return to the actual course of travel while imposing no more than a threshold amount of g-force to occupants.
However Mathieu further discloses a vehicle, wherein the remedial course of travel for returning to the actual course of travel from the shadow mode course of travel includes operation of the drive system to return to the actual course of travel (per submitted specification, remedial course of travel is determined by avoiding undue stress to passengers (see at least [0038], [0043] and [0045] of PGPUB of submitted specification). see Mathieu [0034], where “Other priorities that can be used to adjust or select a driving path include drivability, a smooth ride,… A plurality of driving priorities can be utilized, for example, with influences of fuel economy and smooth ride being averaged before being utilized to adjust a recommended driving path.”; Mathieu discloses a system that select a driving path by giving priority to smooth ride. See also fig 4.).
the remedial course of travel for returning to the actual course of travel from the shadow mode course of travel includes operation of the drive system to return to the actual course of travel, for improving the passenger safety by providing situational awareness as input for route determination.
Wiser in view of Mathieu does not disclose the following limitation:
travel while imposing no more than a threshold amount of g-force to occupants.
However Englard discloses an autonomous vehicle control method, wherein travel while imposing no more than a threshold amount of g-force to occupants (see [0147], where “To accomplish the training, learning parameters may be manually set to define a number of positive/desired results/goals, and a number of associated rewards. The positive results may be defined by a developer as any specific, suitable outcomes related to near-term or long-term driving goals, such as avoiding safety violations (e.g., crashing), achieving certain metrics (e.g., having an average or maximum G-force below a predefined threshold), and so on.”).
Because Wiser, Mathieu and Englard are in the same field of endeavor of vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wiser in view of Mathieu to incorporate the teachings of Englard by including the above feature, travel while imposing no more than a threshold amount of g-force to occupants,.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0257301 (“Wiser”), and in view of US 2013/0144521 (“Mathieu”), as applied to claim 1 above, and further in view of US 2021/0188266 (“Xu”). 
Regarding claim 8, Wiser in view of Mathieu does not disclose the following limitation:
wherein the means is configured to determine an amount of deviation between the shadow mode course of travel corresponding to actualization of the shadow mode autonomous guidance of the drive system and the actual course of travel conducted by the human driver.
However Xu discloses a method for an autonomous transportation vehicle, wherein the means is configured to determine an amount of deviation between the shadow mode course of travel corresponding to actualization of the shadow mode autonomous guidance of the drive system and the actual course of travel conducted by the human driver (see [0043], where “In every perception and planning cycle, according to one embodiment, a lateral deviation value representative of an estimated autonomous vehicle lateral deviation from a reference line (e.g., corresponding to a center of the lane) is generated based on camera detection. No map or other sensors may be required for the method for lateral deviation calibration and correction described herein. The deviation value for a present cycle (which can be denoted as d.sub.n) is received. A calibrated deviation value can be updated for the present cycle (the updated calibrated deviation value can be denoted as D.sub.n) based on the received deviation value (d.sub.n) and a Gaussian distribution model. The planning module 305 plans a trajectory in view of Dn. Thereafter, control signals for the present cycle can be generated, for example, based on reference line corresponds to actual course of travel ).
Because Wiser and Mathieu and Xu are in the same field of endeavor of vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wiser in view of Mathieu to incorporate the teachings of Xu by including the above feature, wherein the means is configured to determine an amount of deviation between the shadow mode course of travel corresponding to actualization of the shadow mode autonomous guidance of the drive system and the actual course of travel conducted by the human driver, for improving the passengers safety by maintaining/keeping the vehicle on road (e.g. as close as possible to the center of the lane) and avoiding the vehicle to go off-route. 

Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0257301 (“Wiser”), in view of US 2013/0144521 (“Mathieu”), as applied to claim 1 above, and in view of US 2021/0188266 (“Xu”), as applied to claim 8 above, and further in view of US 2020/0193808 (“Guan”). 
Regarding claim 9, Wiser in view of Mathieu and Xu does not disclose the following limitation:
wherein the means is configured to determine the amount of deviation based on comparison between each of the captured images and the corresponding augmented captured image, and to determine whether the amount of deviation exceeds a threshold deviation.
However Guan discloses a method, wherein the means is configured to determine the amount of deviation based on comparison between each of the captured images and the corresponding augmented captured image, and to determine whether the amount of deviation exceeds a threshold deviation (see [0095], where “the simulated ideal driving path of the vehicle may refer to a driving path which is determined based on processing results associated with all the plurality of simulated traffic objects (i.e., all the plurality of simulated traffic objects are processed). Further, the processing engine 112 may determine a trained model based on the plurality of samples. For example, the processing engine 112 may iteratively updating a plurality of preliminary feature weights until a difference between a simulated actual driving path and the simulated ideal driving path is larger than a similarity threshold for each of the plurality of samples.”; processing engine is comparing the difference between the simulated actual driving path and the simulated ideal driving path. And it is done iteratively until the difference exceeds the threshold.).
Because Wiser and Mathieu and Xu are in the same field of endeavor of vehicle navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wiser in view of Mathieu and Xu to incorporate the teachings of Guan by including the above feature wherein the means is configured to determine the amount of deviation based on comparison between each of the captured images and the corresponding augmented captured image, and to determine whether the amount of deviation exceeds a threshold deviation, for determining priorities there by improving the autonomous driving system. 
Regarding claim 13, Wiser in view of Mathieu and Xu does not disclose the following limitation:
wherein the threshold deviation is a deviation of 2 inches between the shadow mode course of travel and the actual course of travel.
However Guan further discloses a method, wherein the threshold deviation is a deviation having a priority values/ predetermined number (see [0109]). In this context, the threshold deviation is presented as a result of effective variables that may optimize in a predictable manner to determine whether the routing (shadow mode guidance) should be adjusted to match with the actual course of driving or not.
As explained in MPEP §§ 2143 and 2144.05(II), courts have recognized that where optimization of a results effective variable is within the level of ordinary skill in the art and may be carried out by combining prior art elements according to known methods to yield predictable results, it would have been obvious to a person of ordinary skill in the art to carry out such optimization. In the present case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the deviation threshold to include 2 inches (or any sort of deviation) in order to determine whether the routing (shadow mode guidance) should be adjusted to match with the actual course of driving, as taught by Guan ([0109]). 
Allowable Subject Matter
Claims 3, 10-12, 19 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2020/0180612 (“Finelt”) discloses a system for navigating an autonomous vehicle by capturing surrounding images.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/S.T.K. /Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664